Exhibit 10.34

 

*Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 promulgated under the Securities Exchange Act of 1934, as
amended.

 

GORRISSEN FEDERSPIEL KIERKEGAARD

 

Addendum to Licence Agreement of 12 May 2000 between Microgy Cogeneration
Systems, Inc. and Danish Biogas Technology A/S

 

This Addendum to Licence Agreement of 12 May 2000 between the Parties (Licence
Agreement) Is entered into on this 14 day of April 2003 between Microgy
Cogeneration Systems, Inc. (“Microgy”), and Danish Biogas Technology A/S (DBT).

 

1 Background and Scope

 

1.1 The Parties have decided to introduce a new structure in the cooperation
defined in the Licence Agreement to the effect that DBT’s duties shall be to
provide Microgy with the know-how regarding the Biogas Plant (as defined below),
and Microgy’s duties shall be to construct, install and operate the Biogas Plant
and all other duties not undertaken by DBT.

 

1.2 Consequently, DBT shall not supply material and equipment for the Biogas
Plant to Microgy, cf. section 5 In the Licence Agreement, nor, except as
provided in section 3.1.5, provide management consulting services after the
Biogas Plant has been handed over to the customer, cf. section 13 of the Licence
Agreement, nor hold an equity position in the legal entity that owns the
constructed Biogas Plants, cf. section 7 of the Licence Agreement.

 

1.3 The provisions contained in this Addendum shall prevail over the provisions
in the Licence Agreement, including (but not limited to) sections 4, 5, 7, 12,
13, 14, and 18 of the Licence Agreement. Section 6 in this Addendum shall
prevail over section 23 in the Licence Agreement for the specific areas of
limitations on liabilities which arise as a result of this Addendum. To the
extent that this Addendum does not provide for modifications of the Licence
Agreement, the Licence Agreement shall continue to apply fully between the
Parties.

 

1.4 This addendum shall only apply to the Parties’ cooperation in respect of the
Biogas Plants specified in Appendix 1 and as provided at Article 7 hereof.

 

2 Definitions

 

2.1 Terms not defined in this Addendum shall have the meanings defined in the
Licence Agreement.

 

2.2 The following terms (that are not defined in the Licence Agreement) shall
have the following meanings:

 

  2.2.1 “Acceptance” shall mean the date on which the Biogas Plant is handed
over to Microgy’s customer by Microgy.

 

  2.2.2 “Biogas Plant” shall mean an anaerobic digester for the conversion of
agricultural animal and organic industrial waste (fats and oils, proteins, etc.)
(“substrate”) Into methane gas and an environmentally Improved waste effluent
and if such facility is intended to produce electricity, “Biogas Plant” shall
include an engine generator for the combustion of the resulting methane gas to
generate electricity, employing DBT’s proprietary know-how defined in the
Licence Agreement as the DBT System the DBT AD Unit and the DBT CHP Unit.

 

  2.2.3 “Design Fee” shall have the meaning set forth In section 4.

 

  2.2.4 “Licencing Fee” shall have the meaning set forth In section 5.

 

  2.2.5 “Mechanical Completion” shall mean the date on which the Biogas Plant is
completely constructed, installed and connected to the grid systems, except for
minor items but before the Start-up Period.

 

-1-



--------------------------------------------------------------------------------

  2.2.6 “Process Control System” shall mean the process control system for the
Biogas Plant (DBT AD UNIT).

 

  2.2.7 “Start-up Period” shall mean the period beginning at Mechanical
Completion and ending at Acceptance in which the Biogas Plant is beginning Its
operation and production of electricity and running performance tests, etc.

 

  2.2.8 “Total Costs” shall mean the total costs Incurred to construct each
Biogas Plant, Including (but not limited to) the cost of (a) all wages and
salaries paid by Microgy to Its permanent and temporary employees engaged In the
construction of the Biogas Plant, and (b) payroll taxes and employee benefits
actually paid in addition to (rather than as a deduction from) the amount set
forth in (a) with the addition of (c) the cost relating to contractors,
sub-contractors, materials and equipment and other suppliers. The Total Costs
shall exclude Design Fee and Licencing Fee paid to DBT, Microgy’s development
costs, and Microgy’s profit. The above-mentioned costs paid by Microgy and
Microgy’s affiliated companies shall be included in the Total Costs.

 

3 Undertakings by the Parties

 

3.1 DBT shall, without additional fees or charges (except as specified in this
section 3):

 

  3.1.1 Provide the know-how regarding the Biogas Plant to Microgy in order for
Microgy to construct, Install and operate each Biogas Plant hereunder.

 

  3.1.2 Provide Microgy, within a reasonable time, design specifications and
engineering and construction drawings according to Danish standards for each
Biogas Plant and in connection with the preparation thereof, provide, within a
week of Microgy’s request, at Microgy’s engineering offices In the United
States, at least one (1) but no more than two (2) engineers to complete those
drawings in consultation with Microgy’s engineer. The design specifications
(which are initially agreed by the party) and engineering and construction
drawings are made on the basis of information received from Microgy, and it is
Microgy’s responsibility to ensure that the engineering and construction
drawings are converted correctly from Danish standards into US standards and
that they comply with applicable US regulations.

 

  3.1.3 Provide Microgy with PID (Process and Instrument Diagramme) and
description for the Process Control System according to Danish standard. It is
Microgy’s responsibility to ensure that PID and descriptions are converted
correctly from Danish standards into US standards and that they comply with
applicable US regulations.

 

  3.1.4 Have 1-2 engineers employed by DBT on site during construction and
installation of each Biogas Plant to provide Microgy with technical advice. It
is understood that the 1-2 engineers will cover all Biogas Plants listed In
Appendix 1, consequently DBT Is not obligated to have 1-2 engineers available on
each construction site. Microgy accepts the workingconditions as stipulated in
the Danish Salaried Employees Act (funktlonaerloven) and inthe Danish Holiday
Act (ferieloven) in respect of the 1-2 engineers as regards working hours,
public holidays, vacation, etc. Travel costs, accommodation and subsistence
expenses incurred by DBT in respect ofthe 1-2 engineers during their stationing
inNorth America shall be shared equally between the Parties.

 

  3.1.5 Cause George Aboagye Mathiesen or any other person with similar
knowledge of DST’s know-how regarding the Biogas Plant to provide Microgy with
consulting advice services on the operation of the Biogas Plant during the
Start-up Period until Acceptance has been given and thereafter during the
initial six (6) months ofoperations. Such consulting advice services shall
primarily be rendered via telephone, e-mail, computer surveillance, etc. but
will also toa reasonable extent Involve on-site consulting advice when called
for. Travel costs, accommodation and subsistence expenses incurred by DBT in
respect ofGeorge Aboagye Mathiesen or any other person with similar knowledge of
DDT’s know-how during his stationing in North America shall be shared equally
between the Parties.

 

  3.1.6 Provide written guarantees that any and all of the Biogas Plants
designed and constructed in accordance herewith achieve the production of
methane gas, at the output level and the biomass input established In the design
specifications (which are mutually agreed upon by the parties) as determined in
accordance with the performance test criteria mandated by project lenders. These
performance test criteria are subject to both parties’ acceptance before
customers, Microgy and lenders enter Into a final agreement. DBT shall be
financially responsible, subject to the limitations set forth at Article 6
hereof, for 75% of any

 

-2-



--------------------------------------------------------------------------------

and all damages required to be paid and/or sums required to be spent in order
for any such Biogas Plant to achieve its design specifications of production of
methane gas.

 

4 Design Fee

 

4.1 DBT is entitled to receive a fee of USD [*], per Biogas Plant for its
delivery of agreed design specifications and engineering and construction
drawings, as set forth in sections 3.1.1 and 3.1,2 of this Addendum.

 

4.2 Microgy is obligated to pay the Design Fee to DBT no later than 5 working
days after receiving the engineering and construction drawings from DBT.

 

5 Licencing Fee

 

5.1 DBT is entitled to receive a Licencing Fee of [*]% of the Total Cost of each
Biogas Plant for each Biogas Plant being constructed and installed under this
Addendum.

 

5.2 Microgy is obligated to pay Licencing Fee as follows:

 

  5.2.1 [*]% of the Total Cost when the Biogas Plant has reached Acceptance.

 

  5.2.2 [*]% of the Total Cost 6 months after Acceptance.

 

5.3 Microgy shall provide adequate security to DBT for the payment of the
Licencing Fee stipulated in section 5.2.2 of this Addendum. Such security shall
be provided on the date of Acceptance and it expires when the Licencing Fee has
been fullypaid.

 

5.4 Microgy shall keep and maintain books, records, accounts and all other
documents sufficiently to reflect accurately and completely all amounts included
in the Total Cost for each Biogas Plant for a period of 3 years, DBT, its agents
and its accountants shall have the right to review all the above-mentioned
documentation for the purpose of verifying the calculation of the Licencing Fee.

 

6 Limitation and Liability

 

6.1 DBT shall not be liable, under this Addendum, to the extent that any damage
or failure of performance is caused by any third party not under the control of,
or acting at the direction or on behalf of DBT. Further, except as set forth at
section 6.2 below, regardless of how such liability arises, whether in contract
or in tort and whether for direct or indirect damages (including but not limited
to consequential damages, loss of profits and/or savings and losses caused by
interruption), in no event can DBT’s liability for its obligations undertaken
under the provisions of this Addendum and specifically as stipulated in sections
3,1.1 -3.1.6 hereof exceed the amount of Design Fee and Licencing Fee actually
received by DBT for the Biogas Plant In respect of which DBT has incurred such
liability.

 

 

6.2 If Microgy has notified DBT in writing of a breach of sections 3.1.13.1.5 of
this Addendum (other than a failure to achieve the guaranteed performance as
determined pursuant to section 3.1.6), and DBT has not (1) acknowledged its
breach and commenced to cure same within 30 days of the date said written notice
was sent, and (ii) continued to proceed with reasonable diligence to cure such
breach until such breach has been cured, then the limitations of liability set
forth in section 6.1 shall not apply to such breach.

 

6.3 Liabilities undertaken beyond the scope of this Addendum and not comprised
by the obligations imposed in sections 3.1.1 - 3.1.6 of this Addendum are not
subject to the limitation of DBT’s liability provided for In section 6.1 of this
Addendum.

 

7 Term

 

7.1 During the construction and installation of the Biogas Plants mentioned in
Appendix 1, the Parties shall continue to renegotiate the Licencing Agreement
and the structure of their future cooperation.

 

7.2 In the event that such renegotiations do not result in a new Licencing
Agreement and / or a new structure of their future cooperation, this Addendum,
after giving effect to Sections 7.3 and 7.4 below, shall apply to all other
Biogas Plants constructed and installed by Microgy.

 

7.3 The Licencing Fee shall be calculated on the basis of the number of Biogas
Plants constructed during the calendar year as

 

-3-



--------------------------------------------------------------------------------

follows:

 

  • [*]% of the Total Cost if the number of Biogas Plants accepted in a calendar
year is between 0 and 5,

 

  • [*]% of the Total Cost if the number of Biogas Plants accepted in a calendar
year is between 6 and 10,

 

  • [*]% of the Total Cost if the number of Biogas Plants accepted in a calendar
year is between 11 and 20,

 

  • [*]% of the Total Cost if the number of Biogas Plants accepted in a calendar
year is between 21 and 30,

 

  • [*]% of the Total Cost if the number of Biogas Plants accepted in a calendar
year exceeds 31 ++.

 

7.4 Payment of the Licencing Fees stipulated in section 7.3 in this Addendum
shall be made in the same proportions as stipulated in section 5.2 of this
Addendum.

 

8 Miscellaneous

 

8.1 Microgy is under an obligation to provide DBT with copies of all relevant
agreements, including engineering, procurement and construction agreements
containing scheduled dates for Mechanical Completion and Acceptance, and
documents which specify Lenders’ performance test criteria, at the same time as
Microgy places an order for DBT to provide construction and engineering
drawings, cf. sections 3.1.1 and 3.1.2 of this Addendum.

 

Date: 14.04.03

   Date: 6/23/03

For and on behalf of

   For and on behalf of

Danish Biogas Technology A/S

   Microgy Cogeneration Systems, Inc.

/s/ JB S

--------------------------------------------------------------------------------

  

/s/ Donald A. Livingston

--------------------------------------------------------------------------------

/s/ GA Mathieson

--------------------------------------------------------------------------------

  

/s/ R. Jeffrey Macartney

--------------------------------------------------------------------------------

 

-4-



--------------------------------------------------------------------------------

GORRISSEN FEDERSPIEL KIERKEGAARD

 

 

Appendix 1

First Five Biogas Plants Constructed by Microgy

 

Microgy shall initiate construction of all the five first Biogas Plants within
24 months of the date of signing this Addendum.

 

In the event that Microgy has not Initiated construction of all of the first
five Biogas Plants within 24 months of the date of signing this Addendum, DBT
shall have the right but not the obligation at its own discretion to terminate
this Addendum as regards all future Biogas Plants in respect of which
construction has not yet been initiated. If DBT decides to terminate this
Addendum, the Licence Agreement shall be the only applicable agreement between
the Parties.

 

 

-5-



--------------------------------------------------------------------------------

GORRISSEN FEDERSPIEL KIERKEGAARD

 

Side Letter

 

to the Addendum to Licence Agreement of 12 May 2000

 

Microgy Cogeneration Systems, Inc. (‘Microgy”) and Danish Biogas Technology A/S
(“DBT”) have on 14 day of April 2003 entered into an Addendum to the Licence
Agreement of 12 May 2000 between the said parties.

 

The purpose of this side letter is to Illustrate Microgy and DBT’s mutual
understanding of the limitation of liability clause (sections 6.1. and 6.2) by
the examples listed below. The examples are only included for Illustrative
purposes and shall in no circumstance be viewed as an exhaustive reproduction of
the limitation of liability clauses (sections 6.1 and 6.2):

 

1. In the event that DBT delivers defective construction drawings or renders
defective consultancy advice, e.g., valves pointing in the wrong direction, then
DST’s liability for such defect is subject to the limitation of liability in
section 6.1, regardless of the time of ascertaining such defects or the costs
Involved in remedying such defects. Thus section 6.2 does not apply to the
defect.

 

2. In the event that DBT does not deliver the requested construction drawings or
does not have 1-2 engineers at the construction site as provided for in the
Addendum, and DBT continues not to deliver the construction drawings or not to
have 1-2 engineers at the construction site and does not acknowledge this breach
and commences to cure this breach within 30 days after Microgy has given DBT 30
days’ notice and subsequently continues not to cure this breach with reasonable
diligence until this breach has been cured, then DBT’s liability for this breach
of the provisions in the Addendum Is not subject to the limitations of liability
in section 6.1, cf. section 6.

 

3. In the event that DBT delivers defective process and Instrument diagrammes
and process control system descriptions, then DBT’s liability for defects is
subject to the limitations of liability In section 6.1 regardless of the time of
ascertaining such defect or the costs Involved in remedying such defects. Thus,
section 6.2 does not apply.

 

4. In the event that DBT does not deliver the requested process and instrument
diagrammes and the process control system descriptions as provided for in the
Addendum, and DBT continues not to deliver the process and instrument diagrammes
and the process control system descriptlons, and DBT does not acknowledge this
breach and commences to cure this breach within 30 days after Microgy has given
DBT 30 days’ notice and subsequently continues not to cure this breach with
reason able diligence until this breach has been cured by delivering the process
and instrument diagrammes and the process control system descriptions after
Microgy has given DBT 30 days’ notice, then DBT’s liability for breach of the
provisions in the Addendum is not subject to the limitation of liability in
section 6.1, cf, section 6.2.

 

Regardless of the fact that the above-mentioned examples do not concern DST’s
obligation provided for in section 3.1.1. and section 3.1.5, these sections
shall be construed as provided for above.

 

Date: 14.04.03

   Date: 6/23/03

For and on behalf of

   For and on behalf of

Danish Biogas Technology A/S

   Microgy Cogeneration Systems, Inc.

/s/ JB S

--------------------------------------------------------------------------------

  

/s/ Donald A. Livingston

--------------------------------------------------------------------------------

/s/ GA Mathieson

--------------------------------------------------------------------------------

  

/s/ R. Jeffrey Macartney

--------------------------------------------------------------------------------